Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1 is currently pending and Claim 1 filed on 09/13/2021 is acknowledged.  

Claim Objections
Claim 1 is objected to a minor informality. 
Claim 1 is originally filed on 12/26/2020 and amended claim 1 on 09/13/2022 but applicant did not indicate a proper status of the claim (e.g., “Currently Amended”). 
Applicant is reminded that amendments to the claims filed on or after 01-05-2012 must comply with 37 CFR 1.121(c) which states: (c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
Appropriate correction is requested. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dandi deodorant patch [(retrieved from website: https://www.amazon.com/dandi%C2%AE-patch-Deodorant-Alternative-Anti-Sweat/dp/B06VY4TMQK/ref=sr_1_3_sspa?keywords=underarm+deodorant+gel+pad&qid=1662571560&s=hpc&sr=1-3-spons&psc=1&spLa=ZW5jcnlwdGVkUXVhbGlmaWVyPUExWVVNNDdNMDE0TDE4JmVuY3J5cHRlZElkPUEwNjI0MTAyNjZEM1JVSlJMUUlDJmVuY3J5cHRlZEFkSWQ9QTAyNDAzNjQyTDdGTU5RN0FKN05HJndpZGdldE5hbWU9c3BfYXRmJmFjdGlvbj1jbGlja1JlZGlyZWN0JmRvTm90TG9nQ2xpY2s9dHJ1ZQ==#customerReviews,l 2018, pp. 1-10)].

Applicant claims the below claim 1 filed 09/13/2021:

    PNG
    media_image1.png
    145
    450
    media_image1.png
    Greyscale


Prior Art 
Dandi teaches a personal deodorant patch comprising a deodorant sweat solution tackling skin odor, web marks and yellow staining which reads on the claimed deodorant gel insert, a medical grade silicone adhesive to underarm skin area which reads on the claimed self-adhesive, and a super absorbent inner fiber which reads on the claimed pad and the patch moves with user, prevents any pulling on the skin and it can be worn all day, and is extremely easy to apply and remove (page 1 of prior art). 
Therefore, claim 1 is anticipated by Dandi patch. 

Conclusion
No claims are allowed. 
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US20070218092A1 (Lee et al.). Lee teaches deodorant patch and method for making (title); the deodorant patch may perform more than one hygiene function, and desirably the patch may prevent, mask, and/or destroy odors ([0030]) and the hygiene product 10 includes deodorant patch 12, top sheet 12 and bottom sheet 18 wherein at least one of the top and bottom sheets have adhesive (claims 1 and 9 of prior art), and thus when the bottom
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613